Case 1:20-cv-00183-PLM-SJB ECF No. 5 filed 03/30/20 PagelD.88 Page 1 of 1
AO 440 (Rev. 0108 Swenops 9-CYLOOTBSEBPMIESIB” ECF No. 4 filed 03/10/20 PagelD.86 Page 1 of 2

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

ALLISON L. MERRILL and BRITTANY WILK,
individually and on behalf of all others similarly situated

MG
TRANSWORLD SYSTEMS, INC, and U.S. BANK
NATIONAL ASSOCIATION

Case No. 1:20-cv-00183
Hon. Paul L. Maloney

TO: TRANSWORLD SYSTEMS, INC
ADDRESS: c/o Registered Agent

The Corporation Company
40600 Ann Arbor Road East, Ste, 201
Plymouth, Michigan 48170-4675

 

A lawsuit has been filed against you.

YOU ARE HEREBY SUMMONED and required to — serve
upon plaintiff, an answer to the attached conplaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure within

21 days after service of this sum mons on you (not
counting the day you received it). Ify ou fail to respond,

judgment by default will be entered against you for the relief

demanded in the complaint. You must also file your answer
or motion with the Court,

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 314 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
113 Federal Building, 315 W. Allegan, Lansing, MI 48933

PLAINTIFF OR PLAINTIFF'S ATTORNEY NAME AND ADDRESS
Daniel Myers
The Law Offices of Daniel O. Myers, PLLC
4020 Copper View Ste. 225
Traverse City, MI 49684
Phone: (231) 943-1135

CLERK OF COURT

 

March 10, 2020

By Depury Clerk Date

 

PROOF OF SERVICE

This summons for

(name of individual and mile, if anv)

CII personally served the summons on the individual at

TRANSWORLD SYSTEMS. INC

was received by me on ;
. Taalel

 

on

 

(date)

(11 left the summons at the individual's residence or usual place of abode with

of suitable age and discretion who resides there, on

(date)

 

(place where served)

 

. i person

(name)

, and mailed a copy to the individual’s last known address.

cmt served the summons on LATHY HUNTER ~ fraent gt CT Com. who is designated by law to < ey srvice

(name of indivicial

of process on behalf of TRANS WokLb SYSTEMS

LOL Anr/ fete on_J3// 7/90 g@

(name oF organization) PLYHIUTH, At LG/7O (dates

Cl returned the summons unexecuted because

 

Clo ther specifiy

My fees are $ for travel and $

I declare under the penalty of perjury that this information is true.

Date: S- 23° 29000

 

Additional information regarding attempted service, ete.:

   

  

for ne) \total of $ ‘

 

Server signinre

| i Z Se b
t ason rnd a mas wf POET

Server's printed name and nine =

 

Server's aires

OU3S6
